DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3–18 allowable over Xie, CN 208574346 U (“Xie”) in view of Sukhman et al., US 2012/0192718 A1 (“Sukhman”) and Binzer et al., US 5,219,469 A (“Binzer”). 
Regarding Claim 3: 
The limitation of “the flowing external fluid is hindered by the protrusions, and thus a flow velocity at a position adjacent to the protrusions is lower than a flow velocity flowing through the first through holes, thereby vortices are respectively generated between orifices of the first through holes and the adjacent protrusions, so that particulates contained in the external fluid stay in static areas outside the vortices” describes an inherent function of the claimed structure as the fluid would always be hindered by protrusions because of friction and therefore the velocity of the fluid would be lower near the protrusions compared to the first through holes, which creates vortices.
The term “adjacent” could be interpreted under the broadest reasonable interpretation as the protrusions 22 in the instant application is “adjacent” to each other and therefore, the first through holes 23 are also adjacent to the protrusions because it is located between two “adjacent” protrusions 22. However, for the purpose of examination, the term “adjacent to the protrusion” is interpreted as limited to an area closer to the protrusion compared to the first through holes. It is also noted here that the examiner does not think the term “adjacent” invokes 35 USC 112(b) as being indefinite. The term “adjacent” in the context is broad but definite. 
The limitation of that the flowing external fluid is blocked by the cilia and dived into a plurality of fine flows, and simultaneously the cilia are capable of capturing particulates contained in the external fluid describes an inherent function of the prior art, which establishes a prima case of anticipation. MPEP 2114(I). 
Xie discloses an air filtration system (i.e., gas-solid separator). Xie Fig. 9, p. 3. The air filtration system comprises a main body (i.e., the body of double-layer filter plate 2a and 2b) having a flow path (i.e., mixed air duct 8a and 8b) for an external fluid to flow. Id. at Fig. 9, p. 3. The air filtration system comprises a first filter portion (punched plate 4b) provided on the flow path 8b and having a first body portion (i.e., the body of punched plate 4b). The air filtration system comprises a plurality of protrusions (i.e., see annotated Fig. 9) distributed and disposed on the first body portion 4b at intervals. Id. at Fig. 9, p. 4. 
Xie discloses that the air filtration system also comprises a plurality of first through holes (i.e., holes 41b) respectively passing through the first body portion 4b and correspondingly interposed between the adjacent protrusions. Id. The external fluid flows in the flow path 8b. Id. The external fluid passes through the protrusions first and then passes through each of the first through holes as indicated by arrow 8b. Id. at Fig. 9. 
As for the limitation of that the flowing external fluid is hindered by the protrusions, and thus, a flow velocity at a position adjacent to the protrusions is lower than a flow velocity flowing through the first through holes, thereby vortices are respectively generated between orifices of the first through holes and the adjacent protrusions, so that particulates contained in the external fluid stay in static areas outside the vortices, Xie does not explicitly disclose the formation of vortices. Instead, Xie discloses that clean air passes through first through holes 9a and solid particles enter into sand output line 14. Xie Fig. 9, p. 4. As stated in the claim interpretation section, this part of the claim does not receive patentable weight as it is a functional limitation that is an inherent characteristic of the prior art, which establishes a prima case of anticipation. MPEP 2114(I). 

    PNG
    media_image1.png
    476
    723
    media_image1.png
    Greyscale

Xie does not discloses a second filter portion located disposed on the air flow. 
In the analogous art of particulate air filters, Sukhman discloses a particulate filter system includes multiple separate particle filters in series(122,134) to remove substantially all particulates form the air flow.  Sukhman [0013]. It would therefore have been obvious to include a second filter with Xie’s gas-solid separator to enhance the dust removal capacity. 
Xie as modified does not teach that the second filter portion is disposed on the flow path and located at a downstream side of the first filter portion and includes a plurality of cilia extending from the second body toward a direction opposite to the flow of the external fluid. Xie also does not discloses plurality of second through holes respectively passing through the second body portion. 
In the analogous art of particulate air filters, Binzer discloses a filter portion (filter medium 10) having a body portion (i.e., the body of filter medium 10). Binzer Fig. 2, col. 3, ll. 28–32. The filter portion 10 includes a plurality of cilia (i.e., fibers 24) extending from the second body portion 10 toward a direction opposite to the flow of the external fluid (i.e., flock is located upstream of a main filter to serve as a prefilter, which means that the fibers 24 are extending toward the upstream direction, which is a direction opposite the flow). Id. at Fig. 2, col. 1, ll. 43–48. Binzer also discloses a plurality of second through holes passing through the second body portion (i.e., the pores in porous filtering paper 12) passing through the filter 10 body. Id. at Fig. 2, col. 3, ll. 33–35. Since the flock 20 is located upstream of filter paper 12, the flow would first pass through the cilia 24 and then passes through the second through holes. Binzer’s flock is capable of capturing particulates contained in the external fluid as the flock serves as a pre-filter. It would have been obvious to choose Binzer’s filter 10 as the second filter arranged in series with Xie’s filter for enhanced dust removal capacity. 
It is noted here that the combination does not disclose that Binzer’s filter 10 is arranged downstream of Xie’s gas-solid separator. However, when there are only two options to arrange the filter stack (i.e., either upstream or downstream), there is a reasonable expectation of success to arrange Binzer’s filter 10 downstream Xie’s gas-solid separator. MPEP 2143(I)(E). Additionally, it is well within the skill of one of ordinary skill in the art to use routine experimentation to figure out the optimum sequence of the filter stack based on the diameter, length, diameter of the through holes, etc. 
However, Xie as modified by Sukhman and Binzer does not disclose that the flow path comprises a first section, a second section and a third section. Xie as modified further does not discloses that the first section has a cross-sectional area greater than the second section and the third section has a cross-sectional area greater than the second section. 
Claims 4–9 and 12–18 are allowable as they depend from claim 3. 
Regarding Claim 10:
Xie does not disclose a power source provided on the flow path. Xie does not disclose that the power source has a heat radiation fan, or that upper and lower sides of each fan blade of the heat radiation fan is respectively composed of different materials, or that a fan surface of each of the fan blades being further provided with a triangular protrusion. 
Regarding Claim 11:
Xie does not disclose a power source provided on the flow path. Xie does not disclose that the power source has a heat radiation fan, or that upper and lower sides of each fan blade of the heat radiation fan is respectively composed of different materials, or that a fan surface of each of the fan blades being further provided with a triangular protrusion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776            

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776